EXHIBIT 16.1 CHISHOLM, BIERWOLF, NILSON & MORRILL, LLC Certified Public Accountants Phone (801) 292-8756 • Fax (801) 292-8809 • wwwcbnm.cpa.com Nephi J. Bierwolf Troy F. Nilson Douglas W. Morrill September 13, 2010 Office of the Chief Accountant Securities and Exchange Commission 450 West Fifth Street N.W. Washington DC 20549 Ladies and Gentlemen, We have read the statements about our firm included under Item 4.01 "Changes in Registrant's Certifying Accountant" in the Form 8-K dated September 9, 2010 of Oncologix Tech, Inc. and are in agreement with the statements contained therein as they pertain to our firm. Sincerely, /s/ Chisholm, Bierwolf, Nilson & Morrill Chisholm, Bierwolf, Nilson & Morrill PCAOB Registered, Members of AACPA, CPCAF and UACPA 533 West 2600 South, Suite 25 • Bountiful, Utah 84010 12 South Main, Suite 208, Layton, Utah 8404 1
